DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case the applicant attacks each reference for not teaching what is was not relied upon.  Ultimately, the applicant ends up concluding “none of the cited references discloses "an ink dispensing device ... configured to dispense ink directly onto the steel work surface," or "dispensing ink, using the device, directly on the steel work surface in the railing assembly pattern," the Examiner has failed to establish a prima facie case of obviousness under 35 U.S.C. § 103.”  The examiner agrees none of the references individually teach all these limitations, however the combination of references does suggest that these limitations are obvious as noted in the rejection.
The applicant argues,
“the Examiner states for Walters that "it would have been obvious ... to draw/provide marking lines/pattern for the railing on the welding table to enable a workman to properly lay out components for welding." Final Office Action at p.6. The Examiner does not articulate the motivation for the POSA to look to Walters to mark a welding table, especially since Walters does not explain how the marking is accomplished.”
The examiner disagrees.  As noted in the rejection, AWS1 teaches welding tables are used for manufacturing railings and Walters teaches marking lines are provided on table (140) 
The applicant argues, 
“Regarding the disclosure of Petta, the Examiner states "it would have been obvious ... that the Petta [laser] scanner and computer concept could be incorporated into the welding table in order to speed up the marking process, to remove human error, and/or to be able to easily switch to another pattern...." Final Office Action at p.7 (emphasis added). Notably, the Examiner does not articulate why the POSA would combine Petta's laser scanner and computer, the welding tables of AWS1 & AWS2, and the markings disclosed in Walters to arrive at a method that includes dispensing ink directly onto a steel work surface. Again, the rationale is woefully inadequate as to how and why the POSA would select components of the references to arrive at the claimed method.”
This argument is woefully inadequate since it completely ignores the fact that Petta teaches an alternative to using a laser scanner to create a pattern is drawing.  The concept of using the scanner and computer are simply incorporated to show that the marking process can be automated.  Note that there are numerous types of automated marking devices and since it is known to make a physical mark to enable a workman to properly layout pickets one would opt to use something like that taught by Chapman.  
The applicant argues, 
“Regarding Chapman and Petta, the Examiner states, "it would have been obvious ... to incorporate the concept of Chapman gantry system to replace the rail system of Petta to be able to move in more than one direction." Final Office Action at p.8. However, as noted above, the Examiner asserted that the POSA would select the "laser scanner and computer concept" from 
As noted above, Petta teaches different methods for applying a pattern and the motivation to select an automated method is noted in the rejection as well as motivation for selecting the type of automated method.  Note that a rail system is not compatible with a gantry system since they are well-known alternative means for moving an object. 
Applicant argues, 
“Similarly, when discussing PeddiWriter, the Examiner states "it would have been obvious ... that any means of marking may be used as long as it facilitates the placement of workpieces." Final Office Action at p.7. Again, the Examiner does not articulate how and why the POSA would be motivated to select components of PeddiWriter and combine with the welding table to arrive at the claimed method.” 
The examiner notes that the references should not be viewed in a vacuum but through the knowledge of one or ordinary skill in the art.  As noted in the rejection, Peddinghaus (Peddiwriter) is extremely analogous to the claims at hand; it has a controller that moves a marking tool in three dimensions and is programmed with different user selectable jobs and is used in the manufacturing of rails.  That being said, the components selected from Peddinghaus are mundane CNC concepts in the art that a layman would apply to an apparatus in order to automate it.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735    

/ERIN B SAAD/Primary Examiner, Art Unit 1735